COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00098-CR


Roger Cecil Perry, Jr. a/k/a Rodger      §   From the 371st District Court
Cecil Perry, Jr.
                                         §   of Tarrant County (0982309D)

                                         §   May 2, 2013
v.
                                         §   Per Curiam

The State of Texas                       §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM